 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO CARREON,                                     No. 2:17-cv-1292 TLN KJN
12                         Plaintiff,
13             v.                                          ORDER
14    S. ABDUR-RAHMAN, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On December 31, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 44.) Plaintiff

23   filed objections to the findings and recommendations. (ECF No. 45.) Defendants did not file a

24   reply.

25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                           1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed December 31, 2019 (ECF No. 44), are

 3   ADOPTED IN FULL;

 4          2. Plaintiff’s Eighth Amendment claims against defendant Lee based on her role in the

 5   2015 RAP are DISMISSED based on Plaintiff’s failure to exhaust such claims; in all other

 6   respects, the motion on exhaustion grounds (ECF No. 39) is DENIED;

 7          3. Defendants’ motion for summary judgment (ECF No. 39) on Plaintiff’s remaining

 8   Eighth Amendment claims against Defendant Dr. Lee, and all of Plaintiff’s Eighth Amendment

 9   claims against Defendant Dr. Abdur-Rahman are GRANTED; and

10          4. The Clerk of the Court is directed to enter judgment and close this case.

11          IT IS SO ORDERED.

12          Dated: March 6, 2020

13

14

15                                     Troy L. Nunley
                                       United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
